Case: 11-60827     Document: 00512024637         Page: 1     Date Filed: 10/18/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 18, 2012
                                     No. 11-60827
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

HUSSAIN HASSNAIN,

                                                  Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A097 679 079


Before DAVIS, BARKSDALE, and ELROD, Circuit Judges.
PER CURIAM:*
        Hussain Hassnain petitions for review of the Board of Immigration
Appeals’ (BIA) order dismissing his appeal from the Immigration Judge’s (IJ)
order denying him asylum, withholding of removal, and Convention Against
Torture (CAT) relief. Because the BIA relied upon the IJ’s decision, both it and
the BIA’s order are reviewed for substantial evidence. E.g., Wang v. Holder, 569
F.3d 531, 536 (5th Cir. 2009).



       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-60827    Document: 00512024637      Page: 2   Date Filed: 10/18/2012

                                  No. 11-60827

      Concerning asylum, there is no need to resolve whether the BIA erred in
holding Hassnain failed to raise before the IJ, and thus waived, several of his
contentions that either changed or extraordinary circumstances excused his
failure to timely file his asylum application. The BIA’s alternative, substantive
holding that Hassnain failed to show such circumstances was based upon its
assessment of the facts and circumstances of the case; therefore, we lack
jurisdiction to review the dismissal of Hassnain’s asylum claim. 8 U.S.C.
§ 1158(a)(2)(B), (D); Zhu v. Gonzales, 493 F.3d 588, 594-96 & n.31 (5th Cir.
2007).
      Similarly, because he did not raise it before the BIA, we lack jurisdiction
to consider Hassnain’s withholding-of-removal claim based upon a “pattern or
practice of persecution of a group of persons similarly situated” to him. 8 C.F.R.
§ 1208.16(b)(2)(i)-(ii); Said v. Gonzales, 488 F.3d 668, 670-71 (5th Cir. 2007) (no
jurisdiction to consider claims not exhausted before the BIA).
      For Hassnain’s claim that he will be singled out for persecution for his
individual characteristics, inter alia, his extended residency in the United
States, Ismaili religion, and status as an Aga Khan follower and scholarship
recipient, he does not identify substantial evidence in the record compelling the
conclusion that the BIA or IJ erred in holding he did not show he will more likely
than not be persecuted on these bases if removed to Pakistan. Zhang v.
Gonzales, 432 F.3d 339, 344 (5th Cir. 2005); 8 U.S.C. § 1231(b)(3)(A); 8 U.S.C.
§ 1208.16(b)(2). Similarly, Hassnain fails to identify substantial evidence in the
record compelling the conclusion he was wrongly denied CAT relief. 8 C.F.R.
§ 208.16(c)(2).
      DISMISSED in part; DENIED in part.




                                        2